Citation Nr: 0033633	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  93-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's application to reopen a 
claim of service connection for hepatitis.  Service 
connection for hepatitis was previously denied by the RO in 
February 1969.  The Board remanded this case in January 1994, 
March 1996, and December 1996 for further development. 


FINDINGS OF FACT

1.  In an unappealed decision of February 1969, the RO denied 
the claim of service connection for hepatitis on the basis 
that the veteran did not currently suffer from hepatitis. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in February 1969 is cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's February 1969 denial of the claim of entitlement to 
service connection for hepatitis is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect the hospitalization and 
treatment for infectious hepatitis from October to November 
1963.  Signs of the illness were not found at the time of his 
separation examination in December 1965.

In November 1968, the veteran filed a claim alleging 
entitlement to service connection for hepatitis.  In his 
application he informed VA that he was treated in October 
1968 at Johns Hopkins Hospital.  

In December 1968, the veteran underwent a VA examination and 
was diagnosed with a history of hepatitis in 1964, and found 
not to have a liver disease at the time of examination.  In 
January 1969, Johns Hopkins responded to the RO's request for 
records stating that it did not have access to the veteran's 
records at that time.

In a February 1969 decision, the RO denied the claim of 
entitlement to service connection for hepatitis.  The denial 
was based on the evidence of record which reflected that the 
veteran did not currently suffer from hepatitis.  
Notification of the denial and information concerning the 
veteran's appellate rights were addressed in a letter dated 
in February 1969.  The veteran did not perfect an appeal and 
the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105; however, VA must reopen the claim 
and review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established an analysis framework that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  If the evidence 
is found to be new and material under these guidelines, the 
claim is reopened, and then the Board must evaluate the 
merits of the veteran's claims in light of all the evidence 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999), as modified by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the February 1969 denial of his claim.

In September 1992, VA received copies of treatment the 
veteran received at Johns Hopkins Hospital for infectious 
hepatitis in October 1968.  The report reflects the medical 
history of treatment for the disease in 1965.  There are also 
private medical records that reflect treatment received for 
unrelated matters in the 1980s and 1990, which include 
references to the veteran's history of hepatitis A.  

The VA treatment records from the 1990s and 2000, include 
references to the history of hepatitis.  

In August 1993, the representative submitted photocopies of a 
medical text addressing the nature of hepatitis.  

A VA examination was conducted in July 1994.  The examiner 
reported a diagnosis of hepatitis type A, and indicated that 
it is presumed to have occurred during a known epidemic in 
Korea.  The examiner opined that it is unlikely that the 1968 
illness was a relapse of the same illness.  The examiner 
ultimately concluded that the 1968 illness was associated 
with heavy alcohol intake, and that by examination and 
laboratory testing there was no significant sequelae.  In 
August 1995, the same VA examiner reported that abnormal 
liver test results were not unusual for alcoholics and that 
active liver disease was not found on examination in 1994.

In February 1996, the veteran's representative submitted 
several records, among which was a November 1995 VA medical 
record showing that the veteran was scheduled for surgery to 
remove a right breast mass.  In a November 1995 letter, the 
veteran indicated that a private physician, Dr. Dooley, had 
told him that the lump in his right breast was due to a liver 
and kidney disorder which in turn resulted from his chronic 
hepatitis.  According to the veteran, Dr. Dooley told him 
that he should have been diagnosed and treated for "this 
condition" earlier.  A November 1995 Johns Hopkins Hospital 
prescription note, signed by a Dr. Dooley and submitted to 
the Board in February 1996, shows that follow up treatment 
for chronic active hepatitis was recommended. 

In November 1996, the veteran testified that in 1968, he was 
treated at Johns Hopkins Hospital for hepatitis.  Until that 
time, he had been treating himself.  In 1984, he was treated 
for an unrelated disorder but was experiencing some symptoms 
associated with hepatitis.  For instance, he had problems 
with his bowels.  The veteran testified that he had been seen 
at the Baltimore VA Medical Center for approximately eight 
years, and that in 1995 he was found to have an enlarged 
liver and kidneys.  He has not been on medication because of 
hepatitis.  The veteran and his representative have put forth 
the proposition that the VA examinations were inadequate 
because he never underwent a biopsy to determine if there are 
any residuals of hepatitis.  The veteran expressed a 
willingness and a desire to undergo such a procedure.

In accordance with the Board's remand a VA examination was 
conducted.  The initial examination was conducted in November 
1997, but was found to be inadequate.  In a December 1997 
report, the examiner explained that the claims folder was not 
available for review and that after a brief examination of 
the veteran to rule out other significant medical problems, 
he referred him to a liver specialist as per the remand 
request.  

In June 2000, an examination was performed, and the examiner 
indicated that the claims folder had been reviewed.  The 
examiner reported a diagnosis of history of past hepatitis A 
infection.  There was no serologic evidence of hepatitis B or 
C infection, and he found that liver tests were normal in 
1994 and June 2000.  Therefore, the examiner did not see a 
reason to perform a liver biopsy since there is only 
serologic evidence of prior hepatitis A, and the disease is 
not known to cause chronic liver disease of cirrhosis.  The 
examiner added that the biopsy procedure could have 
complications, therefore the indications need to be clear and 
the benefits from the procedure need to outweigh the risks.  

At the time of the February 1969 decision, the 1968 treatment 
records from Johns Hopkins Hospital were not available for 
review.  The claim, however, was denied on the basis that a 
current disability was not shown.  Therefore, the 1968 
records do constitute new evidence of post-service treatment 
for hepatitis.  However, when this evidence is viewed by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, as provided under 
38 C.F.R. § 3.156(a); that is this evidence is not material.  

In this respect, there is no question here that the veteran 
has a history of hepatitis and that history has been 
documented in the medical records and examination reports 
currently associated with the claims file.  There remains, 
however, no competent evidence showing that the appellant 
currently suffers from hepatitis that is related to his term 
of active duty service.  Moreover, there is no competent 
evidence opinion linking the post-service occurrence of 
hepatitis in 1968, or at any other time, to the in-service 
occurrence in 1963.  The postservice references to the bout 
of hepatitis the veteran had during service are merely that-
references.  The record is silent with respect to any 
reasoning or medical opinion indicating that the occurrence 
of the disease in 1968 represents an ongoing disease the 
veteran had suffered from once in 1963. 

To be more specific, the Board notes that in 1994, a VA 
examiner found that the 1968 occurrence was not a relapse of 
the 1963 episode, but rather it was related to alcohol 
intake.  The examiner also found that the examination and 
laboratory testing did not reveal any significant sequelae.  
In an August 1995 statement, the same examiner essentially 
reiterated the opinion expressed in 1994.  Finally, in 2000, 
the examiner again noted the lack of any sequelae.  As 
reported, the examiner found that there was no serologic 
evidence of any hepatitis infection, and noted that liver 
tests were normal.  It was also determined that there was no 
need for a biopsy given such findings.  As such, the Board 
must conclude that the evidence added to the record is not 
new and material.  Hence, the benefit sought on appeal is 
denied.

In reaching this decision the Board acknowledges that in 1996 
it ordered that a liver biopsy be performed.  That order, 
however, was based purely on the appellant's argument, and 
his willingness to undergo such a procedure.  Ultimately, 
however, whether such a test should be performed is a 
question best left to a physician, and the Board does not 
have jurisdiction to order unnecessary medical studies.  
38 U.S.C.A. § 7104 (West 1991).  Indeed, in retrospect, a 
review of the file shows that the Board's order was not based 
on sound medical principles.  No physician has ever said that 
the test is necessary to determine whether the appellant 
suffers from hepatitis, to include smoldering hepatitis, that 
is otherwise undetectable using traditional diagnostic 
methodologies.  As such, the order had no underlying medical 
support consistent with the principle announced in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (The Board may not rely on 
its own unsubstantiated medical judgment in the resolution of 
claims.)  Therefore, as a physician has found the test to be 
contraindicated in the appellant's case, the Board finds that 
the RO did not violate the doctrine announced in Stegall v. 
West, 11 Vet. App. 268, 271 (1998), when it returned the case 
to the Board without the appellant undergoing a liver biopsy.

Finally, because appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for hepatitis, 
and the appeal is denied.  



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals



 

